Exhibit 10.39

ASCENT SOLAR TECHNOLOGIES, INC.

Common Stock

($0.0001 par value per share)

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

February 28, 2011

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

Ladies and Gentlemen:

Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
from time to time to or through Stifel, Nicolaus & Company, Incorporated
(“Stifel Nicolaus”), as sales agent and/or principal (“Agent”), shares (the
“Shares”) of the Company’s common stock, $0.0001 par value per share (the
“Common Stock”), having an aggregate offering price of up to $25,000,000 on the
terms set forth in Section 2 of this Sales Agreement (the “Agreement”). The
Company agrees that whenever it determines to sell Shares directly to the Agent
as principal, it will enter into a separate agreement (each, a “Terms
Agreement”) in substantially the form of Annex I hereto, relating to such sale
in accordance with Section 3 of this Agreement.

Section 1. Representations and Warranties. The Company represents and warrants
to the Agent that as of the date of this Agreement, any applicable Registration
Statement Amendment Date (as defined in Section 3 below), each Company Periodic
Report Date (as defined in Section 3 below), each Applicable Time (as defined in
Section 1(a) below) and each Settlement Date (as defined in Section 2 below):

(a) Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), on Form S-3 (File
No. 333-156665), in respect of the Company’s Common Stock (including the Shares)
(collectively, the “Securities”) not earlier than three years prior to the date
hereof; such registration statement, and any post-effective amendment thereto,
has become effective; and no stop order suspending the effectiveness of such
registration statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened
by the Commission (the base prospectus filed as part of such registration
statement, in the form in which it has most recently been filed with the
Commission on or prior to the date of this Agreement, is hereinafter called the
“Basic Prospectus”; the various parts of such registration statement, including
all exhibits thereto and any prospectus supplement or prospectus relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B under
the 1933

 

1



--------------------------------------------------------------------------------

Act to be part of such registration statement, each as amended at the time such
part of the registration statement became effective, are hereinafter
collectively called the “Registration Statement”; the prospectus supplement
specifically relating to the Shares prepared and filed with the Commission
pursuant to Rule 424(b) under the 1933 Act is hereinafter called the “Prospectus
Supplement”; the Basic Prospectus, as amended and supplemented by the Prospectus
Supplement, is hereinafter called the “Prospectus”; any reference herein to the
Basic Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act; any reference to any amendment or
supplement to the Basic Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include any post-effective amendment to the
Registration Statement, any prospectus supplement or prospectus relating to the
Shares filed with the Commission pursuant to Rule 424(b) under the 1933 Act and
any documents filed under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and incorporated therein, in each case after the date of the Basic
Prospectus, the Prospectus Supplement or the Prospectus, as the case may be; any
reference to any amendment to the Registration Statement shall be deemed to
refer to and include any annual report of the Company filed pursuant to
Section 13(a) or 15(d) of the 1934 Act after the effective date of the
Registration Statement that is incorporated by reference in the Registration
Statement; and any “issuer free writing prospectus” as defined in Rule 433 under
the 1933 Act relating to the Shares is hereinafter called an “Issuer Free
Writing Prospectus”).

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement. The
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement or the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

2



--------------------------------------------------------------------------------

(b) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, complied in all material respects with the requirements of the 1934
Act and the 1934 Act Regulations, and, when read together with the other
information in the Prospectus, (a) at the time the Registration Statement became
effective, (b) at the time the Prospectus was issued and (c) on the date of this
Agreement, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(c) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
an independent registered public accounting firm with respect to the Company as
required by the 1933 Act and the 1933 Act Regulations.

(d) Financial Statements. The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial position of the Company at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company for the periods specified; said financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved. The supporting schedules, if any, present fairly, in all material
respects, in accordance with GAAP the information required to be stated therein.
The selected financial data and the summary financial information included in
the Prospectus present fairly, in all material respects, the information shown
therein and have been compiled on a basis consistent with that of the audited
financial statements included or incorporated by reference in the Registration
Statement. All disclosures contained in the Registration Statement, the General
Disclosure Package or the Prospectus, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the 1934 Act and
Item 10 of Regulation S-K of the 1933 Act, to the extent applicable, in all
material respects.

(e) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, except as otherwise stated therein, (A) there has
been no material adverse change, in the condition, financial or otherwise, or in
the earnings, business affairs or business prospects of the Company (a “Material
Adverse Effect”), (B) there have been no transactions entered into by the
Company, other than those in the ordinary course of business, which are material
with respect to the Company, and (C) there has been no dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock.

(f) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its

 

3



--------------------------------------------------------------------------------

obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not have a Material
Adverse Effect.

(g) Subsidiaries. The Company does not have any subsidiaries.

(h) Capitalization. The shares of issued and outstanding Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable; none
of the outstanding shares of capital stock was issued in violation of the
preemptive or other similar rights of any securityholder of the Company. The
Company’s Common Stock has been registered pursuant to Section 12(b) of the 1934
Act and is listed on the Nasdaq Global Market (“Nasdaq”), and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock or delisting the Common Stock from the Nasdaq,
nor has the Company received any written notification that the Commission or the
Nasdaq is contemplating terminating such registration or effecting such
delisting.

(i) Authorization of Agreements. This Agreement has been, and any Terms
Agreement will be, duly authorized by the Company. This Agreement has been, and
any Terms Agreement will be, executed and delivered by the Company.

(j) Authorization and Description of Securities. The Shares have been duly
authorized and reserved for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company pursuant to this Agreement or any Terms
Agreement against payment of the consideration set forth herein, will be validly
issued and fully paid and non-assessable; the Common Stock conforms to the
description thereof contained in the Prospectus and such description conforms to
the rights set forth in the instruments defining the same; no holder of the
Shares will be subject to personal liability by reason of being such a holder;
and the issuance of the Shares is not subject to the preemptive or other similar
rights of any securityholder of the Company.

(k) Absence of Defaults and Conflicts. (A) the Company is not in violation of
its charter or by-laws or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company is a party or to which any of
the property or assets of the Company is subject (collectively, “Agreements and
Instruments”), except for such violations or defaults that would not,
individually or in the aggregate, have a Material Adverse Effect; and (B)(i) the
execution, delivery and performance of this Agreement or of any Terms Agreement
and the consummation of the transactions contemplated herein or in any Terms
Agreement and the consummation of the transactions contemplated herein or in any
Terms Agreement and in the Registration Statement (including the issuance and
sale of the Shares and the use of the proceeds from the sale of the Shares as
described in the Prospectus under the caption “Use of Proceeds”) and compliance
by the Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or

 

4



--------------------------------------------------------------------------------

both, conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to,
the Agreements and Instruments, (ii) nor will such action result in any
violation of the provisions of the charter or by-laws of the Company, (iii) nor
will such action result in any violation of any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its assets, properties or operations. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company.

(l) Absence of Labor Dispute. No labor dispute with the employees of the Company
exists or, to the knowledge of the Company, is imminent, in either case, and the
Company is not aware of any existing or imminent labor disturbance by its
employees principal suppliers, manufacturers, customers or contractors which
would have a Material Adverse Effect.

(m) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company, which is required to be disclosed
in the Registration Statement (other than as disclosed therein), or which,
individually or in the aggregate, if determined adversely to the Company, would
have a Material Adverse Effect, or materially and adversely affect the Company’s
ability to consummate the transactions contemplated in this Agreement or any
Terms Agreement or perform its obligations hereunder or thereunder.

(n) Accuracy of Exhibits. There are no contracts or documents which are required
to be described in the Registration Statement or the Prospectus or to be filed
as exhibits thereto which have not been so described or filed as required.

(o) Possession of Intellectual Property. Except as set forth in the Registration
Statement or the Prospectus, (A) the Company owns or possesses, or can acquire
on reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business as
described in the Registration Statement and the Prospectus, except to the extent
that the failure to own or possess adequate rights to such Intellectual Property
would not, individually or in the aggregate, have a Material Adverse Effect; and
(B) the Company has not received any written notice of any infringement of or
conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company therein.

(p) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations hereunder, in connection with the offering,
issuance or sale of the Shares hereunder

 

5



--------------------------------------------------------------------------------

or the consummation of the transactions contemplated by this Agreement or any
Terms Agreement, except such as have been already obtained or as may be required
by Nasdaq, the Financial Industry Regulatory Authority, Inc. (“FINRA”), or under
the 1933 Act, the 1933 Act Regulations, the 1934 Act, or applicable state
securities laws.

(q) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company take, directly or indirectly, any action
which is designed to stabilize or manipulate, or which has constituted or which
would cause or result in stabilization or manipulation of, the price of any
security of the Company to facilitate the sale or resale of the Shares.

(r) Possession of Licenses and Permits. Except as set forth in the Registration
Statement or the Prospectus, the Company possesses such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state or local regulatory agencies
or bodies necessary to conduct the business as described in the Registration
Statement and the Prospectus; all of the Governmental Licenses are valid and in
full force and effect and the Company is in material compliance with the terms
and conditions of all such Government Licenses; and the Company has not received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses, except where the failure to possess valid Governmental
Licenses would not, individually or in the aggregate, have a Material Adverse
Effect.

(s) Title to Property. The Company has good and marketable title to all real and
personal property owned by the Company and material to the business of the
Company taken as a whole, in each case free and clear of all mortgages, pledges,
liens, security interests, claims, restrictions or encumbrances of any kind
except such as (a) are described in the General Disclosure Package or the
Prospectus or (b) do not, singly or in the aggregate, materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company; and all of the leases and subleases
material to the business of the Company and under which the Company holds
properties described in the General Disclosure Package and the Prospectus, are
in full force and effect, and the Company has not received any written notice of
any material claim of any sort that has been asserted by anyone adverse to the
rights of the Company under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company to the continued possession
of the leased or subleased premises under any such lease or sublease.

(t) Investment Company Act. The Company is not required, and upon the issuance
and sale of the Shares as herein contemplated and the application of the net
proceeds therefrom as described in the Prospectus will not be required, to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended (the “1940 Act”).

(u) Environmental Laws. Except as described in the Registration Statement or
Prospectus and except as would not, individually or in the aggregate, have a
Material Adverse Effect, (A) the Company is not in violation of any federal,
state or local statute, law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,

 

6



--------------------------------------------------------------------------------

without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company has
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or, to the knowledge of the Company, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company relating
to Hazardous Materials or any Environmental Laws.

(v) Registration Rights. Except as described in the Prospectus, there are no
persons with registrations rights or other similar rights to have any securities
registered pursuant to the Registration Statement or to otherwise require
registration of securities by the Company under the 1933 Act.

(w) Accounting Controls and Disclosure Controls. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the General Disclosure Package or the Prospectus, since
the end of the Company’s most recent audited fiscal year, there has been (1) no
material weakness in the Company’s internal control over financial reporting and
(2) no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

The Company employs disclosure controls and procedures that are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the Commission’s rules and
forms, and is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and principal financial
officer or officers, as appropriate, to allow timely decisions regarding
disclosure.

(x) S-3 Eligibility. (A)(i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the 1933 Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the 1934 Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the 1933 Act, and (B) at the
earliest time after the filing of the Registration Statement that the Company or
another

 

7



--------------------------------------------------------------------------------

offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the 1933 Act) of the Shares, the Company was not an “ineligible
issuer” as defined in Rule 405 under the 1933 Act.

(y) No Commissions. The Company is not a party to any contract, agreement or
understanding with any person (other than as contemplated by this Agreement or
any Terms Agreement) that would give rise to a valid claim against the Company
or the Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Shares.

(z) Deemed Representation. Any certificate signed by any officer of the Company
delivered to the Agent or to counsel for the Agent pursuant to or in connection
with this Agreement or any Terms Agreement shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby as of the
date or dates indicated in such certificate.

(aa) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with applicable
provisions of the Sarbanes-Oxley Act of 2002 and the applicable rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(bb) Payment of Taxes. Except as would not, individually or in the aggregate,
have a Material Adverse Effect, (A) All United States federal income tax returns
of the Company required by law to be filed have been filed and all taxes shown
by such returns or otherwise assessed, which are due and payable, have been
paid, except assessments against which appeals have been or will be promptly
taken and as to which adequate reserves have been provided; (B) the United
States federal income tax returns of the Company through the fiscal year ended
December 31, 2009 have been filed and no assessment in connection therewith has
been made against the Company; and (C) the Company has filed all other tax
returns that are required to have been filed by it pursuant to applicable
foreign, state, local or other law and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company, except for such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided. The charges, accruals and reserves on the books of
the Company in respect of any income and corporation tax liability for any years
not finally determined are adequate under GAAP.

(cc) Insurance. The Company carries or is entitled to the benefits of insurance
in such amounts and covering such risks as is generally maintained by companies
engaged in the same or similar business, and all such insurance is in full force
and effect. The Company has no reason to believe that it will not be able (A) to
renew its existing insurance coverage as and when such policies expire or (B) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as described in the Prospectus at a cost
that would not have a Material Adverse Effect. The Company has not been denied
any insurance coverage which it has sought or for which it has applied.

 

8



--------------------------------------------------------------------------------

(dd) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement, the General Disclosure Package and
the Prospectus are based on or derived from sources that the Company believes to
be reliable and accurate, and, where required, the Company has obtained the
written consent to the use of such data from such sources.

(ee) Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(ff) Money Laundering Laws. The operations of the Company are and have been
conducted at all times and in all material respects in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

(gg) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

Section 2. Sale and Delivery of Shares.

(a) Subject to the terms and conditions set forth herein, the Company agrees to
issue and sell exclusively through the Agent acting as sales agent or directly
to the Agent acting as principal from time to time, and the Agent agrees to use
its commercially reasonable efforts to sell as sales agent for the Company, the
Shares. Sales of the Shares, if any, through the Agent acting as sales agent or
directly to the Agent acting as principal will be made by means of ordinary
brokers’ transactions on the Nasdaq, in privately negotiated transactions or
otherwise at

 

9



--------------------------------------------------------------------------------

market prices prevailing at the time of sale, at prices related to prevailing
market prices or at negotiated prices.

(b) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Agent on that trading day (other than a day on which
the Nasdaq is scheduled to close prior to its regular weekday closing time,
each, a “Trading Day”) that the Company has satisfied its obligations under
Section 6 of this Agreement and that the Company has instructed the Agent to
make such sales. For the avoidance of doubt, the foregoing limitation shall not
apply to sales solely to employees or security holders of the Company, or to a
trustee or other person acquiring such securities for the accounts of such
persons in which Stifel Nicolaus is acting for the Company in a capacity other
than as Agent under this Agreement. On any Trading Day, the Company may instruct
the Agent by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged by the Agent) as to the maximum
number of Shares to be sold by the Agent on such day (in any event not in excess
of the number available for issuance under the Prospectus and the currently
effective Registration Statement) and the minimum price per Share at which such
Shares may be sold. Subject to the terms and conditions hereof, the Agent shall
use its commercially reasonable efforts to sell as sales agent all of the Shares
so designated by the Company. The Company and the Agent each acknowledge and
agree that (A) there can be no assurance that the Agent will be successful in
selling the Shares, (B) the Agent will incur no liability or obligation to the
Company or any other person or entity if they do not sell Shares for any reason
other than a failure by the Agent to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to sell such Shares as required by this Agreement, and (C) the Agent
shall be under no obligation to purchase Shares on a principal basis except as
otherwise specifically agreed by each of the Agent and the Company pursuant to a
Terms Agreement. In the event of a conflict between the terms of this Agreement
and the terms of a Terms Agreement, the terms of such Terms Agreement will
control.

(c) Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent as sales agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time, or (ii) in a number in
excess of the number of Shares authorized from time to time to be issued and
sold under this Agreement, in each case, by the Company’s board of directors, or
a duly authorized committee thereof, and notified to the Agent in writing. In
addition, the Company may, upon notice to the Agent, suspend the offering of the
Shares or the Agent may, upon notice to the Company, suspend the offering of the
Shares with respect to which the Agent is acting as sales agent for any reason
and at any time; provided, however, that such suspension or termination shall
not affect or impair the parties’ respective obligations with respect to the
Shares sold hereunder prior to the giving of such notice. Any notice given
pursuant to the preceding sentence may be given by telephone (confirmed promptly
by telecopy or email, which confirmation will be promptly acknowledged).

(d) The gross sales price of any Shares sold pursuant to this Agreement by the
Agent acting as sales agent of the Company shall be the market price prevailing
at the time of sale for shares of the Company’s Common Stock sold by the Agent
on the Nasdaq or otherwise, at prices relating to prevailing market prices or at
negotiated prices. The compensation payable

 

10



--------------------------------------------------------------------------------

to the Agent for sales of Shares with respect to which the Agent acts as sales
agent shall be equal to 3% of the gross sales price of the Shares for amounts of
Shares sold pursuant to this Agreement. The Company may sell Shares to the
Agent, acting as principal, at a price agreed upon with the Agent at the
relevant Applicable Time and pursuant to a separate Terms Agreement. The
remaining proceeds, after further deduction for any transaction fees imposed by
any governmental, regulatory or self-regulatory organization in respect of such
sales, shall constitute the net proceeds to the Company for such Shares (the
“Net Proceeds”). The Agent shall notify the Company as promptly as practicable
if any deduction referenced in the preceding sentence will be required.

(e) If acting as a sales agent hereunder, the Agent shall provide written
confirmation to the Company following the close of trading on the Nasdaq, each
day in which Shares are sold under this Agreement setting forth the number of
Shares sold on such day, the aggregate gross sales proceeds of the Shares, the
Net Proceeds to the Company and the compensation payable by the Company to such
Agent with respect to such sales.

(f) Under no circumstances shall the aggregate offering price or number, as the
case may be, of Shares sold pursuant to this Agreement and any Terms Agreement
exceed the aggregate offering price or number, as the case may be, of Shares of
Common Stock (i) set forth in the preamble paragraph of this Agreement,
(ii) available for issuance under the Prospectus and the then currently
effective Registration Statement or (iii) authorized from time to time to be
issued and sold under this Agreement or any Terms Agreement by the Company’s
board of directors, or a duly authorized committee thereof, and notified to the
Agent in writing. In addition, under no circumstances shall any Shares with
respect to which the Agent acts as sales agent be sold at a price lower than the
minimum price therefor authorized from time to time by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Agent in
writing.

(g) Settlement for sales of Shares pursuant to this Section 2 will occur on the
third business day that is also a Trading Day following the trade date on which
such sales are made, unless another date shall be agreed to by the Company and
the Agent (each such day, a “Settlement Date”). On each Settlement Date, the
Shares sold through the Agent for settlement on such date shall be delivered by
the Company to the Agent against payment of the Net Proceeds from the sale of
such Shares. Settlement for all Shares shall be effected by book-entry delivery
of Shares to the Agent’s account at The Depository Trust Company against
payments by the Agent of the Net Proceeds from the sale of such Shares in same
day funds delivered to an account designated by the Company. If the Company
shall default on its obligation to deliver Shares on any Settlement Date, the
Company shall (i) indemnify and hold the Agent harmless against any loss, claim
or damage arising from or as a result of such default by the Company and
(ii) pay the Agent any commission to which it would otherwise be entitled absent
such default.

(h) Notwithstanding any other provision of this Agreement, the Company and the
Agent agree that no sales of Shares shall take place, and the Company shall not
request the sale of any Shares that would be sold, and the Agent shall not be
obligated to sell, during any period in which the Company is, or could be deemed
to be, in possession of material non-public information.

 

11



--------------------------------------------------------------------------------

(i) At each Applicable Time, Settlement Date, Registration Amendment Date and
each Company Periodic Report Date, the Company shall be deemed to have affirmed
each representation and warranty contained in this Agreement. Any obligation of
the Agent to use its commercially reasonable efforts to sell the Shares on
behalf of the Company as sales agent shall be subject to the continuing accuracy
of the representations and warranties of the Company herein, to the performance
by the Company of its obligations hereunder and to the continuing satisfaction
of the additional conditions specified in Section 6 of this Agreement.

Section 3. Covenants. The Company agrees with the Agent:

(a) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares (whether physically or through
compliance with Rule 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) under the 1933 Act), (i) to make no further amendment or any
supplement to the Registration Statement or the Prospectus prior to any
Settlement Date which shall be disapproved by the Agent promptly after
reasonable notice thereof and to advise the Agent, promptly after it receives
notice thereof, of the time when any amendment to the Registration Statement has
been filed or becomes effective or any amendment or supplement to the Prospectus
has been filed and to furnish the Representatives with copies thereof, (ii) to
file promptly all other material required to be filed by the Company with the
Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file promptly
all reports and any definitive proxy or information statements required to be
filed by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or
15(d) of the 1934 Act, (iv) to advise the Agent, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of the Prospectus or other prospectus in
respect of the Shares, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the form of the Registration Statement or the
Prospectus or for additional information, and (v) in the event of the issuance
of any such stop order or of any such order preventing or suspending the use of
the Prospectus in respect of the Shares or suspending any such qualification, to
promptly use its commercially reasonable efforts to obtain the withdrawal of
such order; and in the event of any such issuance of a notice of objection,
promptly to take such reasonable steps as may be necessary to permit offers and
sales of the Shares by the Agent, which may include, without limitation,
amending the Registration Statement or filing a new registration statement, at
the Company’s expense (references herein to the Registration Statement shall
include any such amendment or new registration statement).

(b) Promptly from time to time to take such action as the Agent may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as the Agent may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the sale of the Shares, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction; and to promptly advise the Agent of the receipt by the Company of
any notification with respect to the

 

12



--------------------------------------------------------------------------------

suspension of the qualification of the Shares for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(c) During any period when the delivery of a prospectus is required (whether
physically or through compliance with Rules 153 or 172, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act) in connection with the
offering or sale of Shares, the Company will make available to the Agent, as
soon as practicable after the execution of this Agreement, and thereafter from
time to time furnish to the Agent, copies of the most recent Prospectus in such
quantities and at such locations as the Agent may reasonably request for the
purposes contemplated by the 1933 Act. During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, and if at such time any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
during such same period to amend or supplement the Prospectus or to file under
the 1934 Act any document incorporated by reference in the Prospectus in order
to comply with the 1933 Act or the 1934 Act, to notify the Agent and to file
such document and to prepare and furnish without charge to the Agent as many
written and electronic copies as the Agent may from time to time reasonably
request of an amended Prospectus or a supplement to the Prospectus which will
correct such statement or omission or effect such compliance.

(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the 1933 Act), an
earnings statement of the Company (which need not be audited) complying with
Section 11(a) of the 1933 Act and the rules and regulations of the Commission
thereunder (including, at the option of the Company, Rule 158).

(e) To pay the required Commission filing fees relating to the Shares within the
time required by Rule 456(b)(1) under the 1933 Act without regard to the proviso
therein and otherwise in accordance with Rules 456(b) and 457(r) under the 1933
Act.

(f) To use the Net Proceeds received by it from the sale of the Shares pursuant
to this Agreement and any Terms Agreement in the manner specified in the
Disclosure Package.

(g) In connection with the offering and sale of the Shares, the Company will
file with the Nasdaq all documents and notices, and make all certifications,
required by the Nasdaq of companies that have securities that are listed or
quoted on the Nasdaq and will maintain such listings or quotations.

(h) To not take, directly or indirectly, and to cause its affiliates to refrain
from taking, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, under the 1934 Act or otherwise,
the stabilization or manipulation of the price of any securities of the Company
to facilitate the sale or resale of the Shares.

 

13



--------------------------------------------------------------------------------

(i) At each Applicable Time, each Settlement Date, each Registration Statement
Amendment Date (as defined below), each Company Periodic Report Date (as defined
below) and each date on which Shares are delivered to the Agent pursuant to a
Terms Agreement, the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement or any Terms Agreement. In each Annual Report on Form 10-K or
Quarterly Report on Form 10-Q filed by the Company in respect of any quarter in
which sales of Shares were made by or through the Agent under this Agreement or
any Terms Agreement (each date on which any such document is filed, and any date
on which an amendment to any such document is filed, a “Company Periodic Report
Date”), the Company shall set forth with regard to such quarter the number of
Shares sold through the Agent under this Agreement or any Terms Agreement and
the Net Proceeds received by the Company with respect to sales of Shares
pursuant to this Agreement or any Terms Agreement.

(j) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date and
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of a prospectus supplement that contains solely the
information set forth in Section 3(i), (3) in connection with the filing of any
current reports on Form 8-K (other than any current reports on Form 8-K which
contain financial statements, supporting schedules or other financial data,
including any current report on Form 8-K under Item 2.02 of such form that is
considered “filed” under the 1934 Act) or (4) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) (each such date, a “Registration Statement
Amendment Date”) and (ii) Company Periodic Report Date, the Company will furnish
or cause to be furnished forthwith to the Agent a certificate dated the date of
effectiveness of such amendment or the date of filing with the Commission of
such supplement or other document, as the case may be, in a form reasonably
satisfactory to the Agent to the effect that the statements contained in the
certificate referred to in Section 6(e) of this Agreement which were last
furnished to the Agent are true and correct at the time of such amendment,
supplement or filing, as the case may be, as though made at and as of such time
(except that such statements shall be deemed to relate to the Registration
Statement, the Disclosure Package and the Prospectus as amended and supplemented
to such time) or, in lieu of such certificate, a certificate of the same tenor
as the certificate referred to in said Section 6(e), but modified as necessary
to relate to the Registration Statement and the Prospectus as amended and
supplemented, or to the document incorporated by reference into the Prospectus,
to the time of delivery of such certificate. As used in this paragraph, to the
extent there shall be an Applicable Time on or following the date referred to in
clause (i) or (ii) above, promptly shall be deemed to be on or prior to the next
succeeding Applicable Time.

(k) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date,
and promptly after each (i) Registration Statement Amendment Date and
(ii) Company Periodic Report Date, the Company will furnish or cause to be
furnished to the Agent and to counsel to the Agent the written opinion and
letter of each Company Counsel or other counsel reasonably satisfactory to

 

14



--------------------------------------------------------------------------------

the Agent, dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form and substance reasonably satisfactory to the Agent and its
counsel, of the same tenor as the opinions and letters referred to in
Section 6(c) of this Agreement, but modified as necessary to relate to the
Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such opinion and letter or, in lieu of
such opinion and letter, counsel last furnishing such letter to the Agent shall
furnish such Agent with a letter substantially to the effect that the Agent may
rely on such last opinion and letter to the same extent as though each were
dated the date of such letter authorizing reliance (except that statements in
such last letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the date referred to in clause (i) or
(ii) above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time.

(l) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date,
and promptly after each (i) Registration Statement Amendment Date and
(ii) Company Periodic Report Date, the Company will cause Hein & Associates LLP,
or other independent accountants reasonably satisfactory to the Agent, to
furnish to the Agent a letter, dated the date of effectiveness of such amendment
or the date of filing of such supplement or other document with the Commission,
as the case may be, in form reasonably satisfactory to the Agent and its
counsel, of the same tenor as the letter referred to in Section 6(d) hereof, but
modified as necessary to relate to the Registration Statement, the Disclosure
Package and the Prospectus, as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the date of such letter. As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time.

(m) The Company consents to Stifel Nicolaus trading in the Company’s Common
Stock for Stifel Nicolaus’ own account and for the account of its clients at the
same time as sales of Shares occur pursuant to this Agreement or any Terms
Agreement.

(n) If, to the knowledge of the Company, all filings required by Rule 424 in
connection with this offering shall not have been made or the representations in
Section 1(a) shall not be true and correct on the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Agent the right
to refuse to purchase and pay for such Shares.

(o) The Company will cooperate timely with any reasonable due diligence review
conducted by the Agent or its counsel from time to time in connection with the
transactions contemplated hereby or in any Terms Agreement, including, without
limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agent may reasonably
request.

 

15



--------------------------------------------------------------------------------

(p) The Company will not, without (i) giving the Agent at least three business
days’ prior written notice specifying the nature of the proposed sale and the
date of such proposed sale and (ii) the Agent suspending activity under this
program for such period of time as requested by the Company or as deemed
appropriate by the Agent in light of the proposed sale, (A) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, lend or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or securities convertible
into or exchangeable or exercisable for or repayable with Common Stock, or file
any registration statement under the 1933 Act with respect to any of the
foregoing (other than a shelf registration statement under Rule 415 under the
1933 Act, a registration statement on Form S-8 or post-effective amendment to
the Registration Statement) or (B) enter into any swap or other agreement or any
transaction that transfers in whole or in part, directly or indirectly, any of
the economic consequence of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (A) or (B) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise. The foregoing sentence shall not apply to (y) the Shares to be
offered and sold through the Agent pursuant to this Agreement or any Terms
Agreement and (z) equity incentive awards approved by the board of directors of
the Company or the compensation committee thereof or the issuance of Common
Stock upon exercise thereof.

(q) If immediately prior to the third anniversary (the “Renewal Deadline”) of
the initial effective date of the Registration Statement, any of the Shares
remain unsold, the Company will, prior to the Renewal Deadline file, if it has
not already done so and is eligible to do so, an “automatic shelf registration
statement” (as defined in Rule 405 under the 1933 Act) relating to the Shares,
in a form satisfactory to the Agent. If the Company is not eligible to file an
automatic shelf registration statement, the Company will, prior to the Renewal
Deadline, if it has not already done so, file a new shelf registration statement
relating to the Shares, in a form satisfactory to the Agent, and will use its
reasonable best efforts to cause such registration statement to be declared
effective within 60 days after the Renewal Deadline. The Company will take all
other action necessary or appropriate to permit the issuance and sale of the
Shares to continue as contemplated in the expired registration statement
relating to the Shares. References herein to the Registration Statement shall
include such new automatic shelf registration statement or such new shelf
registration statement, as the case may be.

Section 4. Free Writing Prospectus.

(a) (i) The Company represents and agrees that without the prior consent of the
Agent, it has not made and will not make any offer relating to the Shares that
would constitute a “free writing prospectus” as defined in Rule 405 under the
1933 Act; and

(ii) the Agent represents and agrees that, without the prior consent of the
Company, it has not made and will not make any offer relating to the Shares that
would constitute a free writing prospectus required to be filed with the
Commission.

 

16



--------------------------------------------------------------------------------

(b) The Company has complied and will comply with the requirements of Rule 433
under the 1933 Act applicable to any Issuer Free Writing Prospectus (including
any free writing prospectus identified in Section 4(a) hereof), including timely
filing with the Commission or retention where required and legending.

Section 5. Payment of Expenses. The Company covenants and agrees with the Agent
that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Basic Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky Memoranda, closing documents (including any compilations thereof) and any
other documents in connection with the offering, purchase, sale and delivery of
the Shares; (iii) all expenses in connection with the qualification of the
Shares for offering and sale under state securities laws as provided in
Section 3(b) hereof, including the reasonable fees and disbursements of counsel
for the Agent in connection with such qualification and in connection with the
Blue Sky Surveys; (iv) any filing fees incident to, and the reasonable fees and
disbursements of counsel for the Agent in connection with, any required review
by FINRA of the terms of the sale of the Shares; (v) the reasonable fee and
expenses of counsel to the Agent in connection with this Agreement and the
offering contemplated hereby, in an amount not to exceed $50,000; (vi) all fees
and expenses in connection with listing or quoting the Shares on the Nasdaq;
(vii) the cost of preparing the Shares; (vii) the costs and charges of any
transfer agent or registrar or any dividend distribution agent; and (ix) all
other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section. It
is understood, however, that, except as provided in this Section, and Section 7
hereof, the Agent will pay all of its own costs and expenses, including the fees
of its counsel, transfer taxes on resale of any of the Shares by it, and any
advertising expenses connected with any offers it may make. In no event shall
Agent be entitled to reimbursement of expenses hereunder to the extent it would
cause Agent to receive total compensation in excess of eight percent (8%) of the
total proceeds for the sale of Shares hereunder.

Section 6. Conditions of Agent’s Obligation. The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act on or prior to the date hereof and in
accordance with Section 3(a) hereof, any other material required to be filed by
the Company pursuant to Rule 433(d)

 

17



--------------------------------------------------------------------------------

under the 1933 Act shall have been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission and no notice of objection of the
Commission to the use of the form of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the 1933 Act
shall have been received; no stop order suspending or preventing the use of the
Prospectus or any Issuer Free Writing Prospectus shall have been initiated or
threatened by the Commission; and all requests for additional information on the
part of the Commission shall have been complied with to the reasonable
satisfaction of the Agent.

(b) On every date specified in Section 3(k) hereof and on such other dates as
reasonably requested by Agent, LeClairRyan, P.C., counsel for the Agent, shall
have furnished to the Agent such written opinion or opinions, dated as of such
date, with respect to such matters as the Agent may reasonably request, and such
counsel shall have received such papers and information as they may reasonably
request to enable them to pass upon such matters.

(c) On every date specified in Section 3(k) hereof and on such other dates as
reasonably requested by Agent, Faegre & Benson LLP, counsel for the Company,
shall have furnished to the Agent written opinion or opinions, dated as of such
date, in form and substance reasonably satisfactory to the Agent.

(d) At the dates specified in Section 3(l) hereof and on such other dates as
reasonably requested by Agent, the independent accountants of the Company who
have certified the financial statements of the Company included or incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus shall have furnished to the Agent a letter dated as of the date
of delivery thereof and addressed to the Agent in form and substance reasonably
satisfactory to the Agent and its counsel, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements of the Company included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus.

(e) (i) Upon commencement of the offering of Shares under this Agreement and on
such other dates as reasonably requested by Agent, the Company will furnish or
cause to be furnished promptly to the Agent a certificate of an officer in a
form satisfactory to the Agent stating the minimum price for the sale of such
Shares pursuant to this Agreement and the maximum number of Shares that may be
issued and sold pursuant to this Agreement or, alternatively, maximum gross
proceeds from such sales, as authorized from time to time by the Company’s board
of directors or a duly authorized committee thereof or, in connection with any
amendment, revision or modification of such minimum price or maximum Share
number or amount, a new certificate with respect thereto and (ii) on each date
specified in Section 3(j) and on such other dates as reasonably requested by
Agent, the Agent shall have received a certificate of executive officers of the
Company, one of whom shall be the Chief Financial Officer, Chief Accounting
Officer, Treasurer, or Executive Vice President in the area of capital markets
and investments, dated as of the date thereof, to the effect that (A) there has
been no Material Adverse Effect since the date as of which information is given
in the General Disclosure Package

 

18



--------------------------------------------------------------------------------

and the Prospectus as then amended or supplemented, (B) the representations and
warranties in Section 1 hereof are true and correct as of such date and (C) the
Company has complied with all of the agreements entered into in connection with
the transaction contemplated herein and satisfied all conditions on its part to
be performed or satisfied.

(f) Since the date of the latest audited financial statements then included or
incorporated by reference in the General Disclosure Package and the Prospectus,
no Material Adverse Effect shall have occurred.

(g) The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the timely furnishing of prospectuses.

(h) On such dates as reasonably requested by the Agent, the Company shall have
conducted due diligence sessions, in form and substance satisfactory to the
Agent.

(i) All filings with the Commission required by Rule 424 under the 1933 Act to
have been filed by each Applicable Time or related Settlement Date shall have
been made within the applicable time period prescribed for such filing by Rule
424 (without reliance on Rule 424(b)(8)).

(j) The Shares shall have received approval for listing or quotation on the
Nasdaq prior to the first Settlement Date.

(k) Prior to any Settlement Date, the Company shall have furnished to the Agent
such further information, documents or certificates as the Agent may reasonably
request.

Section 7. Indemnification.

(a) The Company will indemnify and hold harmless the Agent against any losses,
claims, damages or liabilities, joint or several, to which the Agent may become
subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Agent for any legal or other expenses reasonably incurred
by the Agent in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in the Registration
Statement, the Basic Prospectus, the Prospectus Supplement or the Prospectus, or
any amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in strict conformity with written information furnished to the
Company by the Agent expressly for use therein.

 

19



--------------------------------------------------------------------------------

(b) The Agent will indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon
and in conformity with written information furnished to the Company by the Agent
expressly for use therein; and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection except and then only to the extent such
indemnifying party is materially prejudiced thereby. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under this Section 7 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 7 is unavailable to hold
harmless an indemnified party under subsection (a) or (b) above in respect of
any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such

 

20



--------------------------------------------------------------------------------

losses, claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Agent on the other from the offering of the
Shares to which such loss, claim, damage or liability (or action in respect
thereof) relates. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company on the one hand and the Agent on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Agent on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total commissions
received by the Agent. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Agent on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Agent agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), the Agent shall
not be required to contribute any amount in excess of the amount by which the
total compensation received by the Agent with respect to sales of the Shares
sold by it to the public exceeds the amount of any damages which the Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

(e) The obligations of the Company under this Section 7 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to the directors, officers, employees, attorneys and
agents of the Agent and to each person, if any, who controls the Agent within
the meaning of the 1933 Act and each broker dealer affiliate of the Agent; and
the obligations of the Agent under this Section 7 shall be in addition to any
liability which the Agent may otherwise have and shall extend, upon the same
terms and conditions, to each director, officer, employee, attorney and agent of
the Company and to each person, if any, who controls the Company within the
meaning of the 1933 Act.

Section 8. Representations, Warranties and Agreements to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any

 

21



--------------------------------------------------------------------------------

controlling person of the Agent, or the Company, or any officer or director or
controlling person of the Company, and shall survive delivery of and payment for
the Shares.

Section 9. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

Section 10. Termination.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party,
except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination; and (ii) the provisions of Section 1, Section 5, Section 7 and
Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.

(b) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 1, Section 5, Section 7 and Section 8 of
this Agreement shall remain in full force and effect notwithstanding such
termination.

(c) This Agreement shall remain in full force and effect until and unless
terminated pursuant to Section 10(a) or (b) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
or pursuant to this clause (c) shall in all cases be deemed to provide that
Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain in
full force and effect.

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(h) hereof.

(e) In the case of any purchase by the Agent pursuant to a Terms Agreement, the
Agent may terminate this Agreement, at any time at or prior to the Settlement
Date (i) if there

 

22



--------------------------------------------------------------------------------

has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the General Disclosure Package or the
Prospectus, any Material Adverse Effect, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Shares or to
enforce contracts for the sale of Shares, or (iii) if trading in any securities
of the Company has been suspended or materially limited by the Commission or the
Nasdaq, or if trading generally on the NYSE or Nasdaq has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, FINRA or any other governmental
authority, or (iv) a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, or (v) if a
banking moratorium has been declared by either Federal or New York authorities.

(f) Subject to the additional limitations set forth in Section 5 of this
Agreement, in the event of termination of this Agreement prior to the sale of
any Shares, Agent shall be entitled only to reimbursement of its out-of-pocket
expenses actually incurred.

Section 11. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and if to Stifel Nicolaus shall be delivered or sent by
mail, telex or facsimile transmission to:

Stifel, Nicolaus & Company, Incorporated

One South Street, 15th Floor

Baltimore, Maryland 21202

Fax No. (443) 224-1273

Attention: Syndicate Department

and if to the Company to:

Ascent Solar Technologies, Inc.

12300 North Grant Street

Thornton, CO 80241

Fax: (720) 872-5077

Attention: Chief Financial Officer

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

Section 12. Parties. This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agent and each

 

23



--------------------------------------------------------------------------------

person who controls the Company or the Agent, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
Shares through the Agent shall be deemed a successor or assign by reason merely
of such purchase.

Section 13. Time of the Essence. Time shall be of the essence of this Agreement.
As used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.

Section 14. Waiver of Jury Trial. The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
jury trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

Section 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

Section 16. Counterparts. This Agreement and any Terms Agreement may be executed
by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

Section 17. Severability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all

 

24



--------------------------------------------------------------------------------

counterparts, will become a binding agreement between the Agent and the Company
in accordance with its terms.

 

Very truly yours, ASCENT SOLAR TECHNOLOGIES, INC. By:   /s/ Gary Gatchell  
Name: Gary Gatchell   Title: Chief Financial Officer

Accepted as of the date hereof:

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED By:   /s/ Daniel J. Covatta   Name:
Daniel J. Covatta   Title: Managing Director

 

25



--------------------------------------------------------------------------------

Annex 1

ASCENT SOLAR TECHNOLOGIES, INC.

Common Stock

($0.0001 par value per share)

TERMS AGREEMENT

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, MD 21202

Attn: Syndicate Department

Ladies and Gentlemen:

Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein and in the
At-the-Market Equity Offering Sales Agreement, dated February 28, 2011 (the
“Sales Agreement”), between the Company and Stifel, Nicolaus & Company,
Incorporated (the “Agent”), to issue and sell to the Agent the securities
specified in the Schedule hereto (the “Purchased Securities”) [, and solely for
the purpose of covering over-allotments, to grant to the Agent the option to
purchase the additional securities specified in the Schedule hereto (the
“Additional Securities”)]*.

[The Agent shall have the right to purchase from the Company all or a portion of
the Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by the Agent to the Company for the Purchased
Securities. This option may be exercised by the Agent at any time (but not more
than once) on or before the thirtieth day following the date hereof, by written
notice to the Company. Such notice shall set forth the aggregate number of
shares of Additional Securities as to which the option is being exercised, and
the date and time when the Additional Securities are to be delivered (such date
and time being herein referred to as the “Option Closing Date”); provided,
however, that the Option Closing Date shall not be earlier than the Time of
Delivery (as set forth in the Schedule hereto) nor earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. Payment of the purchase price for the Additional Securities
shall be made at the Option Closing Date in the same manner and at the same
office as the payment for the Purchased Securities.]*

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and

 

26



--------------------------------------------------------------------------------

warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement [and] [,] the Applicable Time [and any Option
Closing Date]*, except that each representation and warranty in Section 1 of the
Sales Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the Sales
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement [and] [,] the Settlement Date [and any
Option Closing Date]* in relation to the Prospectus as amended and supplemented
to relate to the Purchased Securities.

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities [and the Additional Securities]*, in the form heretofore delivered to
the Agent is now proposed to be filed with the Securities and Exchange
Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

Very truly yours, ASCENT SOLAR TECHNOLOGIES, INC. By:     Name:   Title:  

Accepted as of the date hereof:

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED By:     Name:   Title:  

 

* Include only if the Agent has an over-allotment option.

 

27